Citation Nr: 1604744	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-18 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right shoulder disorder, characterized as adhesive capsulitis, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This case was previously remanded by the Board in April 2015 for additional development and now returns for final appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In September 2015, after the issuance of the most recent supplemental statement of the case in August 2015, the Veteran submitted additional private treatment records and a copy of a September 2009 letter from his private doctor, without a waiver of agency of original jurisdiction (AOJ) review. 38 C.F.R. § 20.1304(c).  However, such records are duplicative of those previously submitted and, therefore, no waiver of AOJ consideration of the newly-submitted evidence is necessary.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

A right shoulder disorder, to include adhesive capsulitis, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by service-connected diabetes mellitus, type II. 

CONCLUSION OF LAW

The criteria for service connection for adhesive capsulitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2008 letter, sent prior to the issuance of the initial unfavorable decision in August 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Specifically, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded VA examinations in July 2009 and January 2013 with an addendum opinion in July 2015 in order to determine the nature and etiology of his right shoulder disorder.  As will be discussed further herein, the Board previously determined that the January 2013 VA examination and accompanying opinion was inadequate to decide the claim.  However, the Board finds that the July 2015 addendum opinion is adequate for adjudication purposes.  

In this regard, the Board acknowledges the Veteran's allegation that the July 2015 VA opinion is inadequate as the examiner did not consider an accurate factual history as he did not have a rotator cuff tear and submitted copies of his private physician's, Dr. H.'s, September 2009 letter and September 2007 operative report in support of such contention.  However, also of record are additional records from Dr. H., to include an August 2007 treatment note reflecting that a recent MRI revealed evidence of impingement, with mild to moderate AC arthrosis, with evidence of a partial rotator cuff tear, as well as September 2007, October 2007, and December 2007 treatment notes indicating that the Veteran was seen for follow up after for his status post right shoulder adhesive capsulitis and partial rotator cuff tear.  Furthermore, the July 2015 VA examiner did not rely solely on the presence of a rotator cuff tear in reaching his conclusion.  Rather, he also noted that the Veteran had bursitis, impingement, and tendonitis in the shoulder, which the Veteran has not disputed.  Furthermore, the July 2015 VA examiner reviewed the entire record, which included Dr. H.'s records, and rendered an opinion that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

As noted in the Introduction, in April 2015, the Board remanded the case so as to obtain any available VA and private treatment records, as well as an addendum VA opinion.  In this regard, the Board found that the January 2013 VA examiner's opinion did not appear to consider all available information; did not provide a rationale for the conclusion that the Veteran's adhesive capsulitis was not related to his diabetes mellitus; and did not address both causation and aggravation.  The Board remanded the case so that an opinion addressing such could be obtained.  This was accomplished in July 2015, and, as discussed previously, that opinion is adequate for adjudication purposes.  In addition, updated VA treatment records were added to the file in August 2015 and the issues were readjudicated in an August 2015 supplemental statement of the case.  Therefore, the Board finds that its April 2015 remand directives have been substantially complied with, such that no further action is necessary in this regard.  See D'Aries, supra. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Analysis

The Veteran contends that, as a result of his service-connected diabetes mellitus, type II, he has developed a right shoulder disorder, which has been diagnosed as adhesive capsulitis.  Therefore, he asserts that service connection is warranted on a secondary basis. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a 

compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, adhesive capsulitis is not a disease which is enumerated under 38 C.F.R. § 3.309(a).  As such, service connection for such may not be established simply based on a showing of continuity of symptomatology. 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes at the outset that the Veteran does not allege, nor does the record reflect, that he first manifested a right shoulder disorder during service, or within one year of his discharge from service, or that such is otherwise related to service on a direct basis.  In this regard, his service treatment records are silent for any complaints, treatment, or diagnoses referable to a right shoulder disorder.  Moreover, the Veteran's July 1971 separation examination report notes that clinical evaluation of the upper extremities and musculoskeletal system was normal.  Rather, the Veteran has claimed throughout his appeal that his right shoulder disorder is secondary to service-connected diabetes mellitus, type II.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

In this regard, the Board observes that the Veteran is currently service-connected for diabetes mellitus, type II, evaluated as 20 percent disabling.  Furthermore, the record reflects a current diagnosis of a right shoulder disorder, to include adhesive capsulitis.  Consequently, the only remaining inquiry is whether the Veteran's service-connected diabetes mellitus caused or aggravated his right shoulder disorder.

In a December 2007 private treatment record, the Veteran was seen by his private orthopedist, Dr. H., for a checkup following right shoulder arthroscopy.  At that time, Dr. H. diagnosed the Veteran with right shoulder adhesive capsulitis, partial rotator cuff tear, status post right shoulder arthroscopy, subacromial decompression, excision of the acromioclavicular joint, lysis of adhesions, manipulation under anesthesia, improving.  Dr. H. noted that the Veteran was doing well, and indicated that the Veteran's etiology of adhesive capsulitis had a "strong association" with "a history of diabetes." 

In July 2009, the Veteran underwent a VA examination in relation to his claim.  At that time, the Veteran indicated that he experienced weakness, stiffness, giving way, lack of endurance, locking, fatigability, tenderness and pain of the right shoulder.  He described flare-ups which left him unable to raise his arm over his head.  On examination, the examiner found weakness and tenderness of the right shoulder, with a lack of edema, instability, abnormal movement, effusion, redness, heat, deformity, guarding of movement, malalignment, drainage or subluxation.  The examiner diagnosed the Veteran with status post right shoulder surgery with scarring and right shoulder strain.  On the question of etiology between the Veteran's shoulder disability and his diabetes mellitus, type II, the examiner indicated that it was less likely than not that there was a relationship between the Veteran's adhesive capsulitis and his diabetes mellitus.  As rationale, the examiner indicated that adhesive capsulitis was a mechanical phenomenon, while diabetes mellitus was a metabolic one.  The examiner provided no further rationale for his conclusion. 

In September 2009, the Veteran's private doctor, Dr. H., authored a letter in which he indicated the Veteran was under his care for right shoulder adhesive capsulitis, subacromial bursitis, rotator cuff tendonitis, and impingement.  He described the Veteran's right shoulder surgery.  Dr. H. also indicated that he attested to the fact that there was "a higher incidence of adhesive capsulitis with diabetes." 

In January 2013, the Veteran underwent an additional VA examination of his right shoulder.  At that time, the Veteran described experiencing pain and limited motion since his right shoulder surgery, to include stabbing pains in his lower arms and hands.  The examiner found the Veteran experienced additional limitation in range of motion of the right shoulder, following repetitive use testing, as well as weakened movement, excess fatigability and pain on movement.  Pain on palpation was noted, without guarding.  Muscle strength testing was normal, and no ankylosis was noted.  On the question of whether or not the Veteran's adhesive capsulitis was secondary to his service-connected diabetes mellitus, type II, the examiner found that the condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  As rationale, he indicated that it was more likely than not that the adhesive capsulitis seen in the Veteran's shoulder was a result of the tear of the rotator cuff, which was likely related to "injury or general wear and tear."  The examiner indicated that he came to this conclusion despite the literature provided by the Veteran which showed that there was an increased risk of independent adhesive capsulitis with poorly-controlled diabetes mellitus.  The examiner then stated that information regarding the onset of the Veteran's diabetes and the actual injury indicating the rotator cuff tear would have been beneficial for purposes of his opinion. 

In July 2015, in response to the Board's April 2015 remand, the Veteran's file was sent to a third VA examiner, for purposes of an addendum opinion to address the relationship, if any, between the Veteran's right shoulder disorder and his service-connected diabetes mellitus, type II.  After review of the record, to include the Veteran's file, which included Dr. H.'s records, the previous VA examination reports, the statements of the Veteran's physician, as well as the Veteran's service records and his post-service medical records, the examiner concluded that the Veteran's adhesive capsulitis was less likely than not incurred in or caused by diabetes mellitus, type II.  As rationale, the examiner explained that post-service records documented a shoulder injury including a torn rotator cuff, bursitis, impingement, and tendonitis.  He agreed with the contention that diabetics have a higher incidence of adhesive capsulitis; however, he indicated, this is seen when there is an absence of other factors, such as confirmed injury to the shoulder itself.  The VA examiner indicated that the Veteran's adhesive capsulitis was a result of multiple injury and injury sites to the shoulder, not from diabetes mellitus, type II.  On the question of aggravation, the examiner indicated that the Veteran's shoulder disability was not aggravated beyond its normal progression by his diabetes mellitus.  Any aggravation noted was due to the severity of the Veteran's shoulder injuries. 

Based on this evidence, the Board finds that the Veteran's claim must be denied.  The Board accords little, if any, probative weight to the January 2009 VA examiner's opinion.  The examiner's statement that the Veteran's shoulder disability was a mechanical phenomenon, while diabetes mellitus, type II, was a metabolic one, contained no underlying rationale.  The probative value of this conclusion is, therefore, significantly diminished.  Nieves-Rodriguez, supra; Stefl, supra. 

On the other hand, the Board accords great probative weight to the opinions proffered by the VA examiners in January 2013 and July 2015.  While the January 2013 examiner did not appear to review the Veteran's record to determine the onset of the Veteran's diabetes mellitus, type II, or his rotator cuff injury, and did not address causation and aggravation, such deficiencies were cured by the July 2015 addendum.  Ultimately, the July 2015 addendum considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  Id.

In contrast, the only evidence to support the Veteran's contention of a relationship between his service-connected diabetes mellitus, type II, and his shoulder disability are the December 2007 private treatment note and the September 2009 letter from Dr. H.  However, the December 2007 note contained no rationale for the conclusion that there was an association between the Veteran's adhesive capsulitis and his diabetes mellitus, type II.  As noted above, a medical opinion must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  Id.  In addition, the September 2009 letter contained a conclusion generically addressing a relationship between adhesive capsulitis and diabetes mellitus, not specific to the Veteran.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Therefore, the Board accords no probative weight to the December 2007 treatment note or the September 2009 letter. 

Furthermore, the Board notes that throughout the appeal, the Veteran submitted various internet articles in support of his claim.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)); Libertine, supra; Beausoleil, supra. 

In this case, the Board finds that the research submitted by the Veteran is general in nature.  As described above, the internet articles submitted by the Veteran discuss, generally, a connection between diabetes mellitus and adhesive capsulitis.  In contrast, the July 2015 examiner addressed such a relationship in his addendum opinion, explaining that such a correlation exists in the absence of a confirmed injury to the shoulder itself.  In the Veteran's case, there was a confirmed injury to the shoulder.  Because the VA examiner's opinions are specific to the Veteran's case, they are entitled to greater probative value than the submitted general research.  Wallin, supra; Sacks, supra.

Furthermore, the Board notes that, in September 2009 and October 2012, the Veteran provided a copy of a June 2003 Board decision concerning another Veteran with a similar claim.  In this regard, the Board notes that each of its decisions issued is specific to the individual Veteran and involve separate facts.  Therefore, previous decisions from the Board pertaining to other Veterans have no precedential value and are binding only with regard to the specific case decided.  See 38 C.F.R. 
§ 20.1303; see also Lynch v. Gober, 11 Vet. App. 22, 27 (1997).

Overall, the Board finds that the Veteran's claim must be denied.  In reaching its conclusion, the Board acknowledges the Veteran's allegations that his right shoulder disorder, to include adhesive capsulitis, is caused or aggravated by his diabetes mellitus, type II.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, while the Veteran is capable of describing his shoulder disability, the Board finds that the question regarding the potential relationship between the Veteran's right shoulder disorder and service-connected diabetes mellitus, type II, is complex in nature.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In this regard, the questions of causation and aggravation of a right shoulder disorder, to include adhesive capsulitis, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of a right shoulder disorder, to include adhesive capsulitis, requires the knowledge of the musculoskeletal system, as well as the impact diabetes mellitus has on the various components of such system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Board accords the Veteran's statements regarding the etiology of a right shoulder disorder, to include adhesive capsulitis, little probative value as he is not competent to opine on such a complex medical question. 

Therefore, the Board finds that service connection for a right shoulder disorder, characterized as adhesive capsulitis, claimed as secondary to service-connected diabetes mellitus, type II, must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a right shoulder disorder, characterized as adhesive capsulitis, claimed as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


